PARDEE, Circuit Judge
(after stating the facts as above). This suit is one to recover damages from the defendant railroad company for aiding, assisting, and! participating in the unlawful conspiracy to *68murder Robert T. Rogers, the husband and father of plaintiffs below, plaintiffs in error here.
Article 2315, C. C. La., provides as follows:
“Every act whatever of man that causes damage to another obliges him by whose fault it happened to repair it; the right of this action shall survive in case of death in favor of the minor children or widow of the deceased or either of them, and in default of these, in favor of the surviving father and mother or either of them, and for the space of one year from the death. The survivors above mentioned may also recover the damages sustained by them by the death of the parent or child, or husband or wife, as the ease may be.”
[ 1 ] Corporations are liable in damages for torts, and in proper cases may be convicted of conspiracy.
[2] The evidence shows that a conspiracy to lynch Rogers existed, and that in pursuance thereof Rogers was lynched, and that the successful result of the conspiracy came through the aid and assistance given by the company and its agents; for it is undisputed that the company furnished the railroad train which gathered up the individuals composing the mob, carried them for miles to Tallulah, Ta., landed them near the jail in which Rogers was confined, and after the murder came back to the scene, gathered up the members of the lynching party, and carried them away in and to safety.
Is the railroadl company liable, under the laws of Louisiana, for the unlawful act resulting in damages to Rogers’ wife and children? Did the company’s agents know, or ought they to have known, at any time previous to the landing of the mob at Tallulah, the object and the purposes of the gathering and the hiring of the special train?
Under the evidence, mainly recited in the foregoing statement, these questions can only be answered by a jury.
The railroad company was present throughout by its authorized agents, and, if the witnesses are to be believed, those agents knew, or ought to have known, lon'g before the special train reached Tallu-lah, that the object and purposes of the trip were unlawful.
"Every person entering into a conspiracy already formed is deemed in law a party to all acts done by any of the other parties, before or afterwards, in furtherance of the common design.
“One to be chargeable as a co-conspirator need not have been an original contriver of the mischief, for he may become a partaker in it by joining the others while it is being executed. If He actually concurs, no proof is required of an agreement to concur.
“If there is a conspiracy to accomplish an unlawful purpose, and the means are not specifically agreed upon or understood, each conspirator becomes responsible for the means used by any co-conspirator in the accomplishment of the purpose in which they are all at the time engaged.
“In an action against co-conspirators, the prosecutor may either prove the conspiracy which renders the acts of the conspirators admissible in evidence, or he may prove the acts of the different persons, and thus prove the conspiracy.” Patch Mfg. Co. v. Protection Lodge, 77 Vt. 294, 60 Atl. 74, 107 Am. St. Rep. 765.
“Mr. Cooley on Torts (page 125), referring to a conspiracy, says: ‘When the mischief is accomplished, the conspiracy becomes important, as it affects the means and measures of redress; for the party wronged may look beyond the actual participants in committing the injury, and join with them as defendants all who conspired to accomplish it. The significance of the conspiracy consists, therefore, in this: That it gives the person injured a remedy *69against parties not "otherwise connected with the wrong.’ At page 127: ‘Most wrongs may be committed either by one person or by several. When several participate, they may do so in different ways, at different times, and in very unequal proportions. One may plan, another may procure the men to execute. others may be the actual instruments in accomplishing the mischief; but the legal blame will rest upon all as joint actors.’ And at page 333: ‘Where several persons unite in an act which constitutes a wrong to another, intending at the time to commit it, or doing it under circumstances which fairly charge them with intending the consequences which follow, it is a very reasonable and just rule of law which compels each to assume and bear the responsibility of the misconduct of all. To require the party injured to ascertain and point out how much injury was done by one person, and how much by another, or what share of responsibility is fairly attributable to each, as between themselves, and to leave this to be apportioned among them by the jury according to the mischief found to have been done by each, would in many cases be equivalent to a practical denial of justice. * * * While the law permits all the wrongdoers to be proceeded against jointly, it also leaves the party injured at liberty to pursue any one of them severally, or any number less than the whole, and to enforce his remedy, regardless of the participation of the others.’ ” Kernan v. Humble, 51 La. Ann. 389, 25 South. 431.
The judgment of the Circuit Court is reversed, and the cause is remanded with instructions to award a new trial.